UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-12209 RANGE RESOURCES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 34-1312571 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 100 Throckmorton Street, Suite 1200, Fort Worth, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (817) 870-2601 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $.01 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☒ No☐ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes☐No☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June30, 2016 was $7,223,323,000. This amount is based on the closing price of registrant’s common stock on the New York Stock Exchange on that date. Shares of common stock held by executive officers and directors of the registrant are not included in the computation. However, the registrant has made no determination that such individuals are “affiliates” within the meaning of Rule 405 of the Securities Act of 1933. As of February20, 2017, there were 247,516,578 shares of Range Resources Corporation Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be furnished to stockholders in connection with its 2017 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this report relates, are incorporated by reference in Part III, Items 10-14 of this report. RANGE RESOURCES CORPORATION Unless the context otherwise indicates, all references in this report to “Range,” “we,” “us” or “our” are to Range Resources Corporation and its directly and indirectly owned subsidiaries. Unless otherwise noted, all information in the report relating to natural gas, natural gas liquids and oil reserves and the estimated future net cash flows attributable to those reserves are based on estimates and are net to our interest. If you are not familiar with the oil and gas terms used in this report, please refer to the explanation of such terms under the caption “Glossary of Certain Defined Terms” at the end of Item15 of this report. TABLE OF CONTENTS PART I Page ITEMS1&2. Business and Properties 2 General 2 Available Information 2 Our Business Strategy 3 Significant Accomplishments in 2016 4 Industry Operating Environment 5 Segment and Geographical Information 6 Outlook for 2017 7 Production, Price and Cost History 8 Proved Reserves 9 Property Overview 11 Divestitures 14 Producing Wells 14 Drilling Activity 14 Gross and Net Acreage 15 Undeveloped Acreage Expirations 15 Title to Properties 15 Delivery Commitments 16 Employees 16 Competition 16 Marketing and Customers 16 Seasonal Nature of Business 17 Governmental Regulation 17 Environmental and Occupational Health and Safety Matters 18 ITEM 1A. Risk Factors 22 ITEM 1B. Unresolved Staff Comments 36 ITEM 3. Legal Proceedings 36 ITEM 4. Mine Safety Disclosures 37 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 38 Market for Common Stock 38 Holders of Record 38 Dividends 38 Stockholder Return Performance Presentation 39 ITEM6. Selected Financial Data and Proved Reserve Data 40 i TABLE OF CONTENTS (continued) Page ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Overview of Our Business 41 Sources of Our Revenues 41 Principal Components of Our Cost Structure 41 Management’s Discussion and Analysis of Results of Operations 43 Management’s Discussion and Analysis of Financial Condition, Cash Flows, Capital Resources and Liquidity 52 Management’s Discussion of Critical Accounting Estimates 58 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 64 Market Risk 64 Commodity Price Risk 64 Other Commodity Risk 65 Commodity Sensitivity Analysis 66 Interest Rate Risk 66 ITEM 8. Financial Statements and Supplementary Data 67 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 67 ITEM 9A. Controls and Procedures 67 ITEM 9B. Other Information 68 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 69 ITEM 11. Executive Compensation 72 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 72 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 72 ITEM 14. Principal Accountant Fees and Services 72 PART IV ITEM 15. Exhibits and Financial Statement Schedules 73 Financial Statements 73 Financial Statement Schedules 73 Exhibits 73 ITEM 16. Form 10-K Summary 73 GLOSSARY OF CERTAIN DEFINED TERMS 74 SIGNATURES 76 ii Disclosures Regarding Forward-Looking Statements This Annual Report on Form 10-K, particularly Items1 and 2. Business and Properties, Item1A. Risk Factors, Item3. Legal Proceedings, Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Item7A. Quantitative Disclosures about Market Risk, includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (“Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). These statements typically contain words such as “may,” “anticipates,” “believes,” “estimates,” “expects,” “plans,” “predicts,” “targets,” “projects,” “should,” “would” or similar words, indicating that future outcomes are uncertain. In accordance with “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, these statements are accompanied by cautionary language identifying important factors, though not necessarily all such factors that could cause future outcomes to differ materially from those set forth in the forward-looking statements. While we believe that these forward-looking statements are reasonable as and when made, there can be no assurance that future developments affecting us will be those that we anticipate. For a description of known material factors that could cause our actual results to differ from those in the forward-looking statements, see “Item 1A. Risk Factors.” Actual results may vary significantly from those anticipated due to many factors, including: • conditions in the oil and gas industry, including pricing and supply/demand levels for natural gas, crude oil and natural gas liquids (“NGLs”); • the availability and volatility of securities, capital or credit markets and the cost of capital to fund our operation and business strategy; • accuracy and fluctuations in our reserves estimates due to regulations or sustained low commodity prices; • ability to develop existing reserves or acquire new reserves; • changes in political or economic conditions in our key operating markets; • prices and availability of goods and services; • unforeseen hazards such as weather conditions, acts of war or terrorist acts; • electronic, cyber or physical security breaches; • the ability and willingness of current or potential lenders, derivative contract counterparties, customers and working interest owners to fulfill their obligations to us or to enter into transactions with us in the future on terms that are acceptable to us; or • other factors discussed in Items 1 and 2. Business and Properties, Item 1A. Risk Factors, Item 7. Management Discussion and Analysis of Financial Condition and Results of Operations, Item 7A. Quantitative and Qualitative Disclosures about Market Risk and elsewhere in this report.
